 



Exhibit 10.1
     EXECUTION COPY
 
 
Up To $400,000,000
FIRST INCREMENTAL FACILITY AMENDMENT
dated as of December 13, 2006
to the
AMENDED AND RESTATED CREDIT AGREEMENT
dated as of August 19, 2004
among
CHS/COMMUNITY HEALTH SYSTEMS, INC.,
COMMUNITY HEALTH SYSTEMS, INC.
The Several Banks And Other Financial Institutions
From Time To Time Parties Thereto,
BANK OF AMERICA, N.A.,
as Documentation Agent,
WACHOVIA BANK, NATIONAL ASSOCIATION,
as Syndication Agent,
and
JPMORGAN CHASE BANK, N.A.
as Administrative Agent for the Lenders Thereunder
 
 



--------------------------------------------------------------------------------



 





 

          FIRST INCREMENTAL FACILITY AMENDMENT dated as of December 13, 2006
(this “First Incremental Facility Amendment”), to the Amended and Restated
Credit Agreement, dated as of August 19, 2004, as amended (the “Credit
Agreement”), among CHS/Community Health Systems, Inc. (the “Borrower”),
Community Health Systems, Inc. (“Parent”), the several banks and other financial
institutions from time to time parties thereto (the “Lenders”), Bank of America,
N.A., as documentation agent, Wachovia Bank, National Association, as
syndication agent, and JPMorgan Chase Bank, N.A., as administrative agent for
the Lenders thereunder (in such capacity, the “Administrative Agent”).
WITNESSETH:
          WHEREAS, the Borrower, Parent, the Administrative Agent and the
Lenders are parties to the Credit Agreement;
          WHEREAS, subsection 2.4 of the Credit Agreement provides that the
Borrower and the Administrative Agent may amend the Credit Agreement to provide
for one or more additional tranches of term loans with the consent of the
Lenders (which may be new Lenders) providing such additional term loans, subject
to the limitations and restrictions therein;
          WHEREAS, the Borrower desires to add an additional tranche of term
loans to the Credit Agreement in an aggregate amount of up to $400,000,000, and
the Administrative Agent is willing to enter into this First Incremental
Facility Amendment to provide for such additional tranche of term loans; and
          WHEREAS, the Lenders (including the new Lenders) parties to this First
Incremental Facility Amendment are willing to commit to make, and to make, term
loans under the additional tranche desired by the Borrower in the respective
principal amounts set forth with their signatures to this First Incremental
Facility Amendment;
          NOW, THEREFORE, for valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, and in consideration of the
premises contained herein, the parties hereto agree as follows:
          1. Definitions. Unless otherwise defined herein, terms defined in the
Credit Agreement shall have their defined meanings when used herein.
          2. Amendment to Subsection 1.1. Subsection 1.1 of the Credit Agreement
is hereby amended by inserting the following definition in appropriate
alphabetical order:
          “Incremental Term Loan Maturity Date”: February 29, 2012.
          3. Additional Term Loan Commitments. Subject to the terms and
conditions of the Credit Agreement and this First Incremental Facility
Amendment, each



--------------------------------------------------------------------------------



 



2

Lender (including each new Lender) party hereto severally agrees to make a term
loan (a “First Incremental Facility Term Loan”) to the Borrower in a single
drawing on the First Incremental Facility Amendment Effective Date (as defined
below) in the amount set forth with its signature to this First Incremental
Facility Amendment (the “First Incremental Facility Term Commitment” of such
Lender). The First Incremental Facility Term Loans shall have the terms set
forth below and, except as set forth below, shall otherwise be treated as “Term
Loans” under the Credit Agreement (including for purposes of sharing on a
ratable basis in prepayments of Term Loans):
     (a) Applicable Margin. The Applicable Margin for each First Incremental
Facility Term Loan for each day shall be the rate per annum for the relevant
Type of such First Incremental Facility Term Loan set forth below:

      ABR Loan   Eurodollar Loan
 
   
0.75%
  1.75%

     (b) Repayment. The First Incremental Facility Term Loan of each Lender
shall mature in 22 consecutive installments, each of which shall be in an amount
equal to the percentage that such Lender’s First Incremental Term Commitment
bears of the First Incremental Term Commitments of all the Lenders (such
percentage, the “First Incremental Term Commitment Percentage” of such Lender)
multiplied by the amount set forth below opposite the date of such installment:

          Installment   Principal Amount
December 31, 2006
  $ 1,000,000  
March 31, 2007
  $ 1,000,000  
June 30, 2007
  $ 1,000,000  
September 30, 2007
  $ 1,000,000  
December 31, 2007
  $ 1,000,000  
March 31, 2008
  $ 1,000,000  
June 30, 2008
  $ 1,000,000  
September 30, 2008
  $ 1,000,000  
December 31, 2008
  $ 1,000,000  
March 31, 2009
  $ 1,000,000  
June 30, 2009
  $ 1,000,000  
September 30, 2009
  $ 1,000,000  
December 31, 2009
  $ 1,000,000  
March 31, 2010
  $ 1,000,000  
June 30, 2010
  $ 1,000,000  
September 30, 2010
  $ 1,000,000  
December 31, 2010
  $ 1,000,000  
March 31, 2011
  $ 1,000,000  
June 30, 2011
  $ 1,000,000  
September 30, 2011
  $ 1,000,000  
December 31, 2011
  $ 1,000,000  
Incremental Term Loan Maturity Date
  $ 379,000,000  



--------------------------------------------------------------------------------



 



3

     (c) Amendment to Subsection 8.1. Subsection 8.1 of the Credit Agreement
with respect to the First Incremental Term Loan is hereby deleted in its
entirety and substituting in lieu thereof the following:
          (a) Consolidated Total Indebtedness to Annualized Consolidated EBITDA.
Permit for any period of four consecutive fiscal quarters ending during any
fiscal year listed below, commencing with the fiscal quarter ending December 31,
2006, the ratio of Consolidated Total Indebtedness as of the end of such period
to Annualized Consolidated EBITDA for such period to be more than the ratio set
forth opposite the fiscal year below:

          Fiscal Year Ending   Ratio
 
       
December 31, 2006
    4.25 to 1  
December 31, 2007
    4.25 to 1  
December 31, 2008
    4.00 to 1  
December 31, 2009
    4.00 to 1  
December 31, 2010
    3.75 to 1  
December 31, 2011
    3.75 to 1  
Thereafter
    3.75 to 1  

          (b) Interest Coverage Ratio. Permit for any period of four consecutive
fiscal quarters ending during any fiscal year listed below, commencing with the
fiscal quarter ending December 31, 2006, the ratio of (i) Annualized
Consolidated EBITDA for such period to (ii) Consolidated Interest Expense for
such period to be less than the ratio set forth opposite the fiscal year below:

          Fiscal Year Ending   Ratio
 
       
December 31, 2006
    3.25 to 1  
December 31, 2007
    3.25 to 1  
December 31, 2008
    3.25 to 1  
December 31, 2009
    3.25 to 1  
December 31, 2010
    3.25 to 1  
December 31, 2011
    3.25 to 1  
Thereafter
    3.25 to 1  



--------------------------------------------------------------------------------



 



4

          (c) Fixed Charge Coverage Ratio. Permit for any period of four
consecutive fiscal quarters ending during any fiscal year listed below,
commencing with the fiscal quarter ending December 31, 2006, the ratio of
(i) Annualized Consolidated EBITDA for such period minus Principal Debt Payments
minus Capital Expenditures (other than Replacement Capital Expenditures) made
during such period to (ii) Consolidated Interest Expense (such ratio for any
such period, the “Fixed Charge Coverage Ratio”) to be less than the ratio set
forth opposite the fiscal year below:

          Fiscal Year Ending   Ratio
 
       
December 31, 2006
    1.50 to 1  
December 31, 2007
    1.50 to 1  
December 31, 2008
    1.50 to 1  
December 31, 2009
    1.50 to 1  
December 31, 2010
    1.50 to 1  
December 31, 2011
    1.50 to 1  
Thereafter
    1.50 to 1  

     (d) Amendment to Subsection 8.8. Subsection 8.8 of the Credit Agreement
with respect to the First Incremental Term Loan is hereby deleted in its
entirety and substituting in lieu thereof the following:
          “8.8 Capital Expenditures. Make or commit to make Capital Expenditures
(other than Replacement Capital Expenditures) in any fiscal year exceeding (i)
$325,000,000 for fiscal year 2006 of the Borrower, (ii) $350,000,000 for fiscal
year 2007 of the Borrower, (iii) $375,000,000 for fiscal year 2008 of the
Borrower, (iv) $425,000,000 for fiscal year 2009 of the Borrower, (v)
$475,000,000 for fiscal year 2010 of the Borrower, (vi) $525,000,000 for fiscal
year 2011 of the Borrower, and (vii) $575,000,000 for fiscal year 2012 of the
Borrower, plus, in each case an amount equal to (A) 5% of the excess, if any, of
(i) net revenues generated during the immediately preceding fiscal year from
Permitted Acquisitions since January 1, 2002 (with such net revenues to be
annualized for any Permitted Acquisition made during such immediately preceding
fiscal year based upon the period during such fiscal year commencing on the date
of such Permitted Acquisition) over (ii) $120,000,000 times the number of
completed fiscal years since January 1, 2002 and (B) up to 50% of Capital
Expenditures permitted to be made in a fiscal year pursuant to the terms of this
subsection (including this sentence) not expended in the fiscal year for which
they are permitted (which amount may be carried over for expenditure in
following fiscal years). For the avoidance of doubt, the Company and its
Subsidiaries may incur Replacement Capital Expenditures without being subject to
the limitations contained in this subsection 8.8.”



--------------------------------------------------------------------------------



 



5

     (e) Use of Proceeds. The proceeds of the First Incremental Facility Term
Loans shall be used for general corporate purposes of the Borrower and its
Subsidiaries, including repayment of Revolving Credit Loans.
For the avoidance of doubt, the definitions of the terms “Commitment Percentage”
and “Commitments” in subsection 1.1 of the Credit Agreement shall be deemed
modified to refer as appropriate to the First Incremental Facility Term
Percentage of each Lender and the First Incremental Facility Commitments,
respectively.
          4. Conditions. This First Incremental Facility Amendment shall become
effective, and the agreement of each Lender to make a First Incremental Facility
Term Loan in the amount of its First Incremental Facility Term Commitment is
conditioned, upon the satisfaction of the following conditions precedent (the
effective date of this Amendment, the “First Incremental Facility Amendment
Effective Date”):
     (a) Amendment. The Administrative Agent shall have received counterparts of
this First Incremental Facility Amendment executed by the Borrower and the
Administrative Agent and consented to by each Lender set forth on the signature
page hereof as of the date hereof.
     (b) Reaffirmation of Guarantees and Pledges. The Administrative Agent shall
have received a reaffirmation of the Parent Guarantee, the Parent Pledge
Agreement, the Subsidiary Guarantees and the Subsidiary Pledge Agreement with
reference to the Credit Agreement as amended by this First Incremental Facility
Amendment (the “Reaffirmation”), executed and delivered by an authorized officer
of Parent, the Borrower and each other Credit Party signatory to the Parent
Guarantee, the Parent Pledge Agreement, the Subsidiary Guarantees and/or the
Subsidiary Pledge Agreement, substantially in the form attached to the Credit
Agreement as Exhibit J, mutatis mutandis, which Reaffirmation shall include a
confirmation that such guarantees shall rank senior to any obligations of such
Credit Parties in respect of or related to the High Yield Subordinated Notes.
     (c) Representations and Warranties. Each of the representations and
warranties made by the Borrower in or pursuant to this First Incremental
Facility Amendment shall be true and correct in all material respects on and as
of the First Incremental Facility Amendment Effective Date.
     (d) Administrative Agent. The Administrative Agent shall have received (i)
opinions and closing certificates similar to those delivered under the Credit
Agreement on the Closing Date (with such changes thereto as the Administrative
Agent may agree) and (ii) reasonable evidence of the creation and perfection
(including by the filing of UCC financing statements) of all of the security
interests granted under the Pledge Agreements or required to be granted
thereunder pursuant to the Credit Agreement.
          5. Representations And Warranties. In order to induce the
Administrative Agent and the Lenders to enter into this First Incremental
Facility



--------------------------------------------------------------------------------



 



6

Amendment, the Borrower hereby represents and warrants to the Administrative
Agent and the Lenders the following:
     (a) Representations in the Credit Agreement. The representations and
warranties contained in the Credit Documents are true and correct in all
material respects on and as of the First Incremental Facility Amendment
Effective Date (after giving effect hereto) as if made on and as of the First
Incremental Facility Amendment Effective Date (except where such representations
and warranties expressly relate to an earlier date in which case such
representations and warranties were true and correct in all material respects as
of such earlier date); provided that all references to the “Credit Agreement” in
any Credit Document shall be and are deemed to refer to this First Incremental
Facility Amendment and the Credit Agreement as amended hereby;
     (b) Subsidiaries. The Subsidiaries of the Borrower listed on
Schedule 5.11(c) constitute all of the Domestic Subsidiaries of the Borrower,
and the Subsidiaries listed on Schedule 5.11(d) constitute all of the Foreign
Subsidiaries of the Borrower as of the First Incremental Facility Amendment
Effective Date. Each Domestic Subsidiary that, as of the First Incremental
Facility Amendment Effective Date, is a Non-Significant Subsidiary, a
Syndication Subsidiary or a Permitted Joint Venture Subsidiary is indicated as
such (or in the case of a Permitted Joint Venture Subsidiary, is indicated as
either a “Restricted Joint Venture Subsidiary” or a “Non-Restricted Joint
Venture Subsidiary”) on Schedule 5.11(c).
          6. Miscellaneous. (a) Counterparts and Consent to Third Amendment.
This First Incremental Facility Amendment may be executed by one or more of the
parties to this First Incremental Facility Amendment on any number of separate
counterparts (including by telecopy), and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. A set of the
copies of this First Incremental Facility Amendment signed by the parties hereto
shall be delivered to the Borrower and the Administrative Agent. Each new Lender
that is a party hereto acknowledges and agrees that from and after the First
Incremental Facility Amendment Effective Date such new Lender shall be a party
to and be bound by the provisions of, and shall make the representations
provided for by each Lender in, the Credit Agreement and have the rights and
obligations of a Lender thereunder. Each new Lender shall provide an
administrative questionnaire and tax forms as required by the Credit Agreement
or reasonably requested by the Administrative Agent. Each Lender party hereto
hereby consents to the execution and delivery of the Third Amendment, dated as
of December 13, 2006, to the Credit Agreement to the same extent as if it were a
direct signatory thereto.
          (b) Fees and Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
in connection with the negotiation, preparation, execution and delivery of this
First Incremental Facility Amendment, including without limitation the
reasonable fees and expenses of Simpson Thacher & Bartlett LLP.



--------------------------------------------------------------------------------



 



7

          (c) Continuing Effect, No Other Amendments or Waivers. Except as
expressly set forth in this First Incremental Facility Amendment, all of the
terms and provisions of the Credit Agreement are and shall remain in full force
and effect and the Borrower shall continue to be bound by all of such terms and
provisions. The amendments provided for herein are limited to the specific
subsections of the Credit Agreement specified herein and shall not constitute an
amendment or waiver of, or an indication of the Administrative Agent’s or the
Lenders’ willingness to amend or waive, any other provisions of the Credit
Agreement or the same subsections for any other date or purpose.
          (d) GOVERNING LAW. THIS FIRST INCREMENTAL FACILITY AMENDMENT AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS FIRST INCREMENTAL FACILITY
AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.



--------------------------------------------------------------------------------



 



 

          IN WITNESS WHEREOF, the parties have caused this First Incremental
Facility Amendment to be executed and delivered by their respective duly
authorized officers as of the day and year first above written.

            CHS/COMMUNITY HEALTH SYSTEMS, INC.
      By:   /s/         Title: Executive Vice President & CFO               
COMMUNITY HEALTH SYSTEMS, INC.
      By:   /s/         Title: Executive Vice President & CFO             
[Lender Signature Pages Omitted]
      JPMORGAN CHASE BANK, N.A.
individually and as Administrative Agent               BANK OF AMERICA, N.A.,
individually and as Documentation Agent
         ,   as a Lender             

 